Exhibit 10.1
 
FIRST AMENDMENT TO
THE TALBOT BANK OF EASTON, MARYLAND
SUPPLEMENTAL DEFERRED COMPENSATION PLAN


The Talbot Bank of Easton, Maryland (the “Employer”) has adopted the following
First Amendment to The Talbot Bank of Easton, Maryland Supplemental Deferred
Compensation Plan (the “Plan”).
 
W I T N E S S E T H


WHEREAS, pursuant to Section 8.1 of the Plan, the Employer may amend the Plan;
and


WHEREAS, the Employer desires to amend the Plan so that it complies with Section
409A of the Internal Revenue Code and to correct several Section references
contained therein.


NOW, THEREFORE, the Plan is amended as follows effective January 1, 2005:


FIRST AMENDMENT


The term “4.2” shall be substituted for the term “4.5” wherever the latter term
is cited in Sections 1.4 and 4.1, and the Section numbered “4.4” shall be
renumbered “4.3.”
 
SECOND AMENDMENT


The following is added at the end of Section 5.1:


“Notwithstanding the preceding sentence, no payment may be made upon the
Participant’s termination of employment unless such termination constitutes a
“separation from service” under Code Section 409A(a)(2)(A)(i) and T. Reg.
§1.409A-1(h).”


THIRD AMENDMENT


The first sentence of Section 6.1 is revised to read as follows:


“The Participant shall receive, within 90 days following his termination of
employment with the Employer under Section 5.1, a distribution in an aggregate
amount equal to the Participant’s Account.”


FOURTH AMENDMENT


The following is added after the first sentence of Section 6.1:


“Notwithstanding the preceding sentence, if any stock of the Employer (or any
person with whom the Company would be considered a single employer under Code
Sections 414(b) and (c)) is publicly traded as of the date of the Participant’s
termination of employment under Section 5.1 and the Participant is a “Specified
Employee” as of such date, such distribution shall be made during the seventh
calendar month following the calendar month in which such termination of
employment occurs.  A Participant is a “Specified Employee” for the 12-month
period beginning on a particular April 1 if he is described in Code Section
416(i) (disregarding Code Section 416(i)(5) and using the definition of
compensation under T. Reg.§1.415(c)-2(d)(4)) at any time during the 12-month
period ending on the preceding December 31.  The distribution will accrue
interest between the date of the Participant’s termination of employment and the
date of payment at a rate equal to the rate paid by the Employer on a six-month
certificate of deposit as in effect on the date of termination of employment.”
 
 
 

--------------------------------------------------------------------------------

 


FIFTH AMENDMENT


Section 6.3 is revised to read as follows:


“If the Participant dies before payment of his Account hereunder, the entire
value of the Participant’s Account shall be paid in a lump sum payment of cash
to the person or persons designated in accordance with Section 7.1 within 90
days following the date of death.”


SIXTH AMENDMENT


The following is added after Section 9.4:


“9.5  PAYMENT UPON TERMINATION.   Upon termination of the Plan, payments under
the Plan shall be made in accordance with Articles 5 and 6 at the time such
payments would otherwise be made.  Notwithstanding the preceding sentence,
payments may be accelerated if the Plan is terminated and liquidated in
accordance with T. Reg. §1.409A-3(j)(4)(ix).”


SEVENTH AMENDMENT


The following is added at the end of Section 11.2:


“The Plan is intended to comply with the requirements of Code Section 409A or an
exemption or exclusion therefrom and, with respect to amounts that are subject
to Section 409A, shall in all respects be administered in accordance with
Section 409A.”


EIGHTH AMENDMENT


The following is added at the end of Section 11.3:


“The preceding paragraph shall be administered in accordance with T.
Reg.§1.409A-3(g).”
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Employer and the has caused this First Amendment to be
executed on the 31st day of December, 2008 by a duly authorized officer.
 

WITNESS:       THE TALBOT BANK OF EASTON,
MARYLAND
                     
/s/
  By:
/s/ William W. Duncan, Jr.
 
 
  Name:  
William W. Duncan, Jr.
 
 
  Title:
President/CEO
 

 
Acknowledged and accepted by the Participant this 31st day of December, 2008:
 

WITNESS:            
/s/ W. Moorhead Vermilye
 
W. Moorhead Vermilye
 
 
 

 
 
3

--------------------------------------------------------------------------------

 